Correspondence PLURISTEM THERAPEUTICS, INC. MATAM Advanced Technology Park, Building No. 20, Haifa, Israel 31905 March 21, 2011 VIA EDGAR AND FAX Jim B. Rosenberg Senior Assistant Chief Accountant U.S. Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re: Pluristem Therapeutics, Inc. Form 10-K for the Fiscal Year Ended June 30, 2010 Filed September 21, 2010 File No. 001-31392 Dear Mr. Rosenberg: We have received your letter dated March 10, 2011 and are in the process of preparing responses to your comments.As discussed with Ms. Tabatha Akins, we do not expect to be able to respond within 10 business days of your letter.However, we anticipate that we should be able to respond to your comments by March 31, 2011. Sincerely, /s/Yaky Yanay Yaky Yanay Chief Executive Officer
